Per Curiam. The Committee on Professional Conduct unanimously recommends the disbarment of William Theodore Lewis, Jr., Arkansas Bar ID No. 64024, 1238 West Governor, Springfield, Illinois 62704, pursuant to a judgment of the Supreme Court of Illinois, dated October 10, 1990, Docket No. 69542. A copy of the Petition has been forwarded to Mr. Lewis by the Clerk of the Court under cover letter of May 29, 1991. No response has been filed.  Having before us a certified copy of the judgment of the Supreme Court of Illinois ordering the disbarment of William Theodore Lewis, Jr., and cognizant of the recommendation of the Committee and of Rule 7F, DISBARMENT RECIPROCAL, of the Rules Regulating Professional Conduct of Attorneys at Law, providing that upon presentation of a certified order of a corresponding disciplinary authority of another jurisdiction evidencing disbarment, the Committee “by summary proceeding shall cause a like sanction,” and having given notice of the filing of this petition, we find that William Theodore Lewis, Jr. should be, and he is hereby, disbarred from the practice of law in the State of Arkansas. IT IS SO ORDERED.